In an action, inter alia, to recover damages for breach of contract for failure to provide heat to a certain leased commercial premises, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Gerard, J.), entered October 23, 1985, which, inter alia, dismissed the complaint and ordered that the plaintiff be evicted from the premises.
Ordered that the appeal is held in abeyance, and the appellant is directed to file with this court a proper appendix complying with the rules of this court within 60 days from the date of this decision and order. In the event the appellant fails to file a proper appendix with this court within 60 days from the date of this decision and order, the appeal is dismissed, with costs.
The plaintiff’s appendix is patently insufficient to make a determination of the issues which she raises (see, CPLR 5528; 22 NYCRR 670.17). Thompson, J. P., Bracken, Brown and Eiber, JJ., concur.